Name: Council Decision of 10 December 1987 recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-12-16

 Avis juridique important|31987D058987/589/EEC: Council Decision of 10 December 1987 recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free Official Journal L 353 , 16/12/1987 P. 0032 - 0033*****COUNCIL DECISION of 10 December 1987 recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free (87/589/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 87/489/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 87/489/EEC, and particular Article 13 a (2) thereof, Having regard to the proposal from the Commission, Wheareas in certain parts of the territory of France, Greece and the Netherlands, swine fever has not been detected for more than one year; whereas vaccination against swine fever has not been authorized for that same period; whereas the holdings situated in these parts of the territory contain no pigs which have been vaccinated against swine fever; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as officially swine fever free for the purpose of intra-Community trade; Whereas, within the framework of an eradication plan, the Commission, by Decisions 87/361/EEC (4), 87/362/EEC (5) and 87/492/EEC (6), recognized the abovementioned regions as being officially swine fever free; Whereas, in certain other parts of the Netherlands, swine fever has not been detected for more than one year; whereas, consequently, these parts of the territory fulfil the requirements for being recongized as swine fever free for the prupose of intra-Community trade of fresh meat, HAS ADOPTED THIS DECISION: Article 1 The parts of the territory of the Community constituted by the regions listed in Annex I are recognized as officially swine fever free within the meaning of Article 4b (1) (c) of Directive 64/432/EEC. Article 2 The parts of the territory of the Community constituted by the regions listed in Annex II are recognized as swine fever free within the meaning of Article 13a (2) of Directive 72/461/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 December 1987. For the Council The President L. TOERNAES (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 280, 3. 10. 1987, p. 28. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 194, 15. 7. 1987, p. 31. (5) OJ No L 194, 15. 7. 1987, p. 33. (6) OJ No L 283, 6. 10. 1987, p. 12. ANNEX I Regions of the Community which are recognized as officially swine fever free 1.2 // FRANCE: // - Haute-Normandie (Eure, Seine-Maritime) // // - Basse-Normandie (Calvados, Manche, Orne) // // - Brittany (CÃ ´tes-du-Nord, FinistÃ ¨re, Ille-et-Vilaine, Morbihan) // // - Pays de Loire (Maine et Loire, Mayenne, Sarthe, VendÃ ©e) // // - Poitou-Charentes (Charente, Charente-Maritime, Deux-SÃ ¨vres, Vienne) // // - Aquitaine (Dordogne, Gironde, Landes, Lot-et-Garonne, PyrenÃ ©es-Atlantiques), // // - Midi-PyrÃ ©nÃ ©es (AriÃ ¨ge, Aveyron, Haute-Garonne, Gers, Lot, Hautes-PyrÃ ©nÃ ©es, Tarn, Tarn-et-Garonne) // // - Languedoc (Aude, Gard, HÃ ©rault, LozÃ ¨re, PyrÃ ©nÃ ©es-Orientales) // THE NETHERLANDS: // - The Provinces of Groningen, Friesland, Drenthe, Flevoland // // - The parts of the Provinces of Noord-Holland, Zuid-Holland, Utrecht, Gelderland and Overijssel north of a line connecting Katwijk, Leiden, Leimuiden, Hilversum, Huizen, Harderwijk, Apeldoorn, Deventer, Halten, Almelo and the German border. // HELLENIC REPUBLIC: // - The island of Samothracia in the prefecture of Evros // // - The island of Thassos in the prefecture of Kavala // // - The prefecture of Levkada // // - The islands of Skiathos, Skopelos and Alonissos in the prefecture of Magnisia // // - The island Skyros in the prefecture of Evias // // - The prefecture of Lesbos // // - The prefecture of Khios // // - The prefecture of Samos // // - The prefecture of Dodekanisa except the island of Rhodes // // - The prefecture of Ciklades // // - The island of Spetses in the prefecture of Argolida // // - The prefecture of Kefallonia // // - The prefecture of Zakinthos // // - The prefecture of Khania // // - The prefecture of Rethimno // // - The prefecture of Iraklio // // - The prefecture of Lasithi ANNEX II Regions of the Community which are recognized as swine fever free 1.2 // THE NETHERLANDS: // All the parts of the Provinces of Zuid-Holland, Utrecht, Gelderland and Overijssel, Noord Brabant and Limburg south of a line connecting Katwijk, Leiden, Leimuiden, Hilversum, Huizen, Harderwijk, Apeldoorn, Deventer, Holten, Almelo and the German border and north of a line formed by the waterways Haringvliet, Hollandsch Diep, Maas, Niers and the German border.